Citation Nr: 0944513	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1990 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) that denied the 
Veteran's claim for service connection for a lumbar spine 
condition and a right shoulder condition.


FINDINGS OF FACT

1.  The Veteran's current low back disability initially 
manifested approximately nine years after service, and the 
preponderance of the competent medical evidence fails to 
establish that it is linked to service. 

2.  Any current right shoulder disability initially 
manifested approximately twelve years following service, and 
the preponderance of the competent medical evidence fails to 
establish that it is linked to service.


CONCLUSION OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a June 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter also advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case was last 
readjudicated in September 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, post service 
treatment reports, a DVD, and letters from private 
physicians.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Turning to the evidence, the service treatment records are 
negative for complaints, findings, or treatment with regard 
to any low back or right shoulder condition.  During an April 
1991 examination, the Veteran denied having a painful or 
"trick" shoulder or recurrent back pain.  Upon examination, 
the upper extremities and spine were evaluated as normal.  In 
her April 2005 claim for service connection, the Veteran 
reported that her low back disability began in August 2000 
and that her right shoulder disability began in October 2003.    

In an April 2004 letter, a doctor of osteopathy said that he 
had seen the Veteran for evaluation of her right shoulder and 
low back pain.  She said she had experienced right shoulder 
pain for about 10 months and reported a history of low back 
pain.  She denied any specific injury with regards to either 
condition.  After performing 
a physical examination of the Veteran, the assessment was 
right shoulder acromioclavicular symptomatology with rotator 
cuff tendonitis, possible tear, 
and lumbar spine with degenerative disc disease and mild 
radicular symptoms.  

Private treatment records from May 2004 indicate that the 
Veteran reported the mechanism of her right shoulder pain to 
be "Primary Episode: Gradual Onset: Insidious" and that the 
date of such injury was seven months prior to that date.  
With regards to her spine, the date of injury was reported to 
be August 7, 2000 and the mechanism of injury was also 
"Primary Episode: Gradual Onset: Insidious."  Private 
treatment records also reflect that the Veteran has undergone 
physical therapy for her low back and right shoulder 
disabilities.   

VA treatment records reveal that in March 2005, the Veteran 
stated that she had experienced right shoulder pain since 
service and she claimed that it started in service "probably 
after lifting weights."  There was no specific injury 
reported.  In June and July 2005, the Veteran told VA 
examiners that the right shoulder pain had existed since 2003 
and the back pain since 2000.  

The Veteran was afforded a VA examination in July 2005.  She 
stated to the examining physician that she injured her low 
back during the deployment in the Persian Gulf in 1990.  She 
said that she injured her back and shoulder lifting sandbags, 
and that she has had persistent low back and shoulder pain 
since that time.  She said that her pain really started in 
2000 in her back and in 2003 in her shoulder.  The impression 
was right shoulder tendonitis and degenerative disc disease 
at L4-5 by history.  After reviewing X-rays, the impression 
with regards to the spine was L4 spondylolisthesis and 
multilevel degenerative changes.  In the shoulder, there was 
no evidence of acute fracture of dislocation.  The 
acromioclavicular joint and glenohumeral joint appeared 
preserved.  

In March 2007, the Veteran submitted to another VA 
examination, during which the claims file was available and 
reviewed.  The examiner stated that the Veteran reported that 
her right shoulder pain started in 2004.  She related it to 
lifting sandbags and patients during Desert Storm in 1991.  
X-rays of the right shoulder showed no significant change and 
no significant degenerative findings or fracture.  The 
diagnosis was "[n]ormal right shoulder.  There are more 
subjective symptoms than objective findings."  The examiner 
opined that the Veteran's current condition is not caused by 
or a result of in-service activities.  The rationale provided 
for the opinion was that upon review of the claims file, 
there were no documented reports of actual injury.  
Additionally, the examiner said that the Veteran has more 
subjective complaints than objective findings on physical 
examination with symptom magnification.  X-rays of the lumbar 
spine revealed moderate degenerative changes at L5 and 
straightening of normal lumbar lordosis throughout.  The 
diagnosis was lumbar strain.  The examiner noted that again, 
there were more subjective complaints than objective 
findings.    

The Veteran claims that her right shoulder and low back 
disabilities are a result 
of active service.  In an August 2005 statement, the Veteran 
said that during her active duty tour in the Persian Gulf she 
was tasked with filling and lifting sand bags to secure the 
temper tents in conjunction with braking down and setting up 
tents.  She said she also carried patients and litters to and 
from the flight line to the Aeromedical Staging facility.  
She claims that these tasks caused her current low back and 
shoulder disabilities.  She said that her conditions have 
hindered her lifestyle because of the frequent reoccurrence 
of pain, and limitations of the back and shoulder.  In her 
June 2007 VA Form 9, the Veteran said that when she denied a 
specific injury to her back during the April 2004 visit to 
the doctor of osteopathy, she thought his question was 
inquiring about a "direct object injury to the back."  She 
asserted that the "significant contributing factor" with 
regard to her claimed disabilities was "the strenuous use of 
the back and shoulders" during the Persian Gulf War.  She 
also argued that there were flaws in the March 2007 VA 
examiner's findings and therefore they should not be relied 
upon to deny her compensation.    

After review of the claims file, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for her low back and right shoulder 
disabilities.  The Veteran asserts that her currently claimed 
low back and right shoulder disabilities are etiologically 
related to lifting tasks during active service, but she 
claims that she noticed the onset of the conditions in 2000 
and 2003, respectively, approximately nine and twelve years 
after such service.  She argued in her VA Form 9 that the 
March 2007 VA examiner was incorrect with regard to whether 
"the etiology of the symptoms are related to the claim."  

The Board notes that the Veteran is a clinical nurse and her 
statements can constitute competent medical evidence.  
However, the Board finds the opinion from the 2007 VA 
examiner to be of greater probative value.  In this regard, 
the Veteran did not provide any clinical support for her 
contention that the VA examiner's conclusion was incorrect.  
Moreover, the Veteran's statement regarding the etiology of 
her disabilities is provided solely in the context of her own 
claim, which lessens the reliability of the opinion.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence in weighing 
credibility).  On this point the Board notes the VA examiner 
found the symptoms reported were inconsistent with the 
physical findings, suggesting symptom magnification.  

Most importantly, however, the Board notes that the VA 
examiner is a medical doctor, who has more training and 
greater skill in evaluating medical disorders than the 
Veteran.  The VA examiner provided his opinion following 
review of the claims file and consideration of objective 
studies, and he provided a rationale for his opinion.  Thus, 
the VA examiner's opinion has greater probative value than 
that of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993) ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."); see also Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).

In summary, there is no evidence of a low back or right 
shoulder disability in service, and no evidence of such 
disabilities for many years following discharge from service.  
In addition, the most probative medical opinion fails to link 
the Veteran's claimed low back and right shoulder 
disabilities to her military service.  Likewise, there is no 
competent evidence that any arthritis became manifest to a 
compensable degree within one year from the date of 
termination of active service.  Thus, the preponderance of 
the evidence is against a finding of service connection for 
any low back or right shoulder disabilities.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


